                                                                    AMENDED
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-00609 DSF

 Defendant      JUSTIN SCHOBEY                                               Social Security No. 2          3     5     0
       True Name: Justin Mark Schobey; Also Known As:
                                                                             (Last 4 digits)
 akas: justins.121

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         10     28     2019


 COUNSEL                                                                Nadine C. Hettle, DFPD
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING
                      Distribution of Child Pornography 18 U.S.C.: § 2252A(a)(2)(A), 18 U.S.C. § 2252A(b)(1) – Count 2 of the Indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Justin Schobey, is
  ORDER               hereby committed on Count Two of the Indictment to the custody of the Bureau of Prisons for a term of 80 months.

       On release from imprisonment, the defendant shall be placed on supervised release for a term of life under the
following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 18-10, including the conditions of probation and supervised release set
                 forth in Section III of General Order 18-10.

              2. During the period of community supervision, the defendant shall pay the restitution and special
                 assessments in accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                 judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
                 obligation.

              4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      Restrictions on Computer Use

              5. The defendant shall possess and use only those computers and computer-related devices, screen user
                 names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the
                 Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to
                 the Probation Officer prior to defendant’s first use. Computers and computer-related devices include
                 personal computers, personal data assistants (PDAs), internet appliances, electronic games, cellular

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 7
 USA vs.      Justin Schobey                                           Docket No.:   CR 18-00609 DSF

                      telephones, and digital storage media, as well as their peripheral equipment, that can access, or can be
                      modified to access, the internet, electronic bulletin boards, and other computers.

              6. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                 subject to search and seizure. This shall not apply to items used at the employment's site, which are
                 maintained and monitored by the employer.

              7. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                 defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
                 month per device connected to the internet.

                      Sex Offender Conditions

              8. The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction where
                 he resides, where he is an employee, and where he is a student, to the extent the registration procedures
                 have been established in each jurisdiction. When registering for the first time, the defendant shall also
                 register in the jurisdiction in which the conviction occurred if different from his jurisdiction of residence.
                 The defendant shall provide proof of registration to the Probation Officer within three days of release from
                 imprisonment.

              9. The defendant shall participate in a psychological counseling and/or psychiatric treatment and/or a sex
                 offender treatment program, which may include inpatient treatment upon order of the Court, as approved
                 and directed by the Probation Officer. The defendant shall abide by all rules, requirements, and conditions
                 of such program, including submission to risk assessment evaluations and physiological testing, such as
                 polygraph and Abel testing. The Probation Officer shall disclose the presentence report and/or any
                 previous mental health evaluations or reports to the treatment provider. The treatment provider may
                 provide information (excluding the Presentence report), to State or local social service agencies (such as
                 the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

              10. As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating defendant’s
                  psychological/psychiatric disorder(s) to the aftercare contractor during the period of community
                  supervision, pursuant to 18 U.S.C. § 3672. The defendant shall provide payment and proof of payment as
                  directed by the Probation Officer.

              11. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                  drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18 U.S.C.
                  §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2), or sexually
                  explicit conduct involving adults, defined as explicit sexually stimulating depictions of adult sexual
                  conduct, that are deemed inappropriate by defendant’s probation officer. This condition does not prohibit
                  the defendant from possessing materials solely because they are necessary to, and used for, a collateral
                  attack, nor does it prohibit him from possessing materials prepared and used for the purposes of his Court-
                  mandated sex offender treatment, when the defendant's treatment provider or the probation officer has
                  approved of his possession of the material in advance.




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 7
 USA vs.      Justin Schobey                                         Docket No.:   CR 18-00609 DSF

              12. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                  drawings, videos, or video games, depicting or describing child erotica, defined as a person under the age
                  of 18 years in partial or complete state of nudity and/or in exotic or sexually provocative poses, viewed
                  for the purpose of sexual arousal.

              13. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
                  nor shall he open or maintain a post office box, without the prior written approval of the Probation Officer.

              14. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools,
                  playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the
                  age of 18.

              15. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                  any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
                  and (b) on the condition that the defendant notify said parent or legal guardian of his conviction in the
                  instant offense. This provision does not encompass persons under the age of 18, such as waiters, cashiers,
                  ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
                  commercial services. This provision also does not encompass defendant’s contacts with his minor brother,
                  provided that the unsupervised contact is first approved by the United States Probation Office.

              16. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business
                  or organization that causes him to regularly contact persons under the age of 18.

              17. The defendant's employment shall be approved by the Probation Officer, and any change in employment
                  must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
                  proposed employer to the Probation Officer at least ten days prior to any scheduled change.

              18. The defendant shall not reside within direct view of school yards, parks, public swimming pools,
                  playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the
                  age of 18. Defendant’s residence shall be approved by the Probation Officer, and any change in residence
                  must be pre-approved by the Probation Officer. Defendant shall submit the address of the proposed
                  residence to the Probation Officer at least ten days prior to any scheduled move.

              19. The defendant shall submit defendant’s person, and any property, house, residence, vehicle, papers,
                  computer, other electronic communication or data storage devices or media, and effects to search at any
                  time, with or without warrant, by any law enforcement or Probation Officer with reasonable suspicion
                  concerning a violation of a condition of supervised release or unlawful conduct by defendant, and by any
                  Probation Officer in the lawful discharge of the officer’s supervision function.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon on January 8, 2020. In the absence of such designation, the defendant shall report on or before the same date
and time, to the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles,
California 90012.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 7
 USA vs.      Justin Schobey                                              Docket No.:   CR 18-00609 DSF

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to 18 U.S.C. § 3014, it is ordered that the defendant shall pay an additional special assessment of $5,000, which
will be due in full immediately after all other financial sanctions ordered in this judgment have been satisfied. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the special assessment remains unpaid
after release from custody, monthly payments of at least $1,000 shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision.

It is ordered that the defendant shall pay restitution in the total amount of $5,500.00 pursuant to 18 U.S.C. § 3663A
payable as follows:

         1)           “Violet” from the “At School”series: $1,500.00;
         2)            “Andy” from the “SpongeB” series $2,000.00;
         3)            “Jessy” from the “Surfer Hair” series $2,000.00.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least $1,000 shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered
as the Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this judgment.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court recommends that the defendant be designated to the Bureau of Prisons facility located at Terminal Island or
Lompoc.

The Court advised the defendant of the right to appeal this judgment.




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 4 of 7
 USA vs.      Justin Schobey                                                             Docket No.:     CR 18-00609 DSF

SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable
sentencing range set forth in the guidelines, as more particularly reflected in the court reporter’s transcript.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 6, 2019
            Date                                                           DALE S. FISCHER U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            December 6, 2019                                        By     Renee Fisher /s/
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.



CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 5 of 7
 USA vs.      Justin Schobey                                                     Docket No.:     CR 18-00609 DSF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      Justin Schobey                                                    Docket No.:       CR 18-00609 DSF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
